ICJ_151_TemplePreahVihear-Interpretation_KHM_THA_2011-07-18_ORD_01_NA_00_FR.txt.                             COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                        DEMANDE EN INTERPRÉTATION
                   DE L’ARRÊT DU 15 JUIN 1962 EN L’AFFAIRE
                        DU TEMPLE DE PRÉAH VIHÉAR
                          (CAMBODGE c. THAÏLANDE)
                             (CAMBODGE c. THAÏLANDE)

                              DEMANDE EN INDICATION
                            DE MESURES CONSERVATOIRES


                           ORDONNANCE DU 18 JUILLET 2011




                                   2011
                            INTERNATIONAL COURT OF JUSTICE


                              Reports of judgments,
                           ADVISORY OPINIONS AND ORDERS


                  Request for interpretation
           of the judgment of 15 june 1962 in the case
            concerning the temple of preah vihear
                    (cambodia v. Thailand)
                              (CAMBODIA v. THAILAND)

                            REQUEST FOR THE INDICATION
                             OF PROVISIONAL MEASURES


                               ORDER OF 18 JULY 2011




6 CIJ1023.indb 1                                             18/06/13 10:38

                                        Mode officiel de citation :
                     Demande en interprétation de l’arrêt du 15 juin 1962 en l’affaire
                          du Temple de Préah Vihéar (Cambodge c. Thaïlande)
               (Cambodge c. Thaïlande), mesures conservatoires, ordonnance du 18 juillet 2011,
                                        C.I.J. Recueil 2011, p. 537




                                                Official citation :
                      Request for Interpretation of the Judgment of 15 June 1962 in the Case
                        concerning the Temple of Preah Vihear (Cambodia v. Thailand)
                      (Cambodia v. Thailand), Provisional Measures, Order of 18 July 2011,
                                            I.C.J. Reports 2011, p. 537




                                                                                1023
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-071134-0




6 CIJ1023.indb 2                                                                                 18/06/13 10:38

                                                           18 JUILLET 2011

                                                           ORDONNANCE




                          DEMANDE EN INTERPRÉTATION
                     DE L’ARRÊT DU 15 JUIN 1962 EN L’AFFAIRE
                          DU TEMPLE DE PRÉAH VIHÉAR
                            (CAMBODGE c. THAÏLANDE)
                            (CAMBODGE c. THAÏLANDE)

                                DEMANDE EN INDICATION
                              DE MESURES CONSERVATOIRES




                          Request for interpretation
                   of the judgment of 15 june 1962 in the case
                    concerning the temple of preah vihear
                            (cambodia v. Thailand)
                             (CAMBODIA v. THAILAND)

                              REQUEST FOR THE INDICATION
                               OF PROVISIONAL MEASURES




                                                           18 JULY 2011

                                                              ORDER




6 CIJ1023.indb 3                                                             18/06/13 10:38

                    537 	                                    ﻿




                                   COUR INTERNATIONALE DE JUSTICE

        2011                                       ANNÉE 2011
      18 juillet
     Rôle général
       no 151                                      18 juillet 2011

                             DEMANDE EN INTERPRÉTATION
                        DE L’ARRÊT DU 15 JUIN 1962 EN L’AFFAIRE
                              DU TEMPLE DE PRÉAH VIHÉAR
                               (CAMBODGE c. THAÏLANDE)

                                         (CAMBODGE c. THAÏLANDE)

                                        DEMANDE EN INDICATION
                                      DE MESURES CONSERVATOIRES




                                                 ORDONNANCE



                    Présents : M. Owada, président ; M. Tomka, vice‑président ; MM. Koroma,
                                Al‑Khasawneh, Simma, Abraham, Keith, Bennouna, Skot-
                                nikov, Cançado Trindade, Yusuf, Greenwood, Mmes Xue,
                                Donoghue, juges ; MM. Guillaume, Cot, juges ad hoc ;
                                M. Couvreur, greffier.


                        La Cour internationale de Justice,
                      Ainsi composée,
                      Après délibéré en chambre du conseil,
                      Vu les articles 41 et 48 du Statut de la Cour et les articles 73, 74 et 75
                    de son Règlement,
                      Vu la requête introductive d’instance déposée au Greffe de la Cour le
                    28 avril 2011 par le Royaume du Cambodge (ci‑après le « Cambodge »)

                    4




6 CIJ1023.indb 4                                                                                   18/06/13 10:38

                   538 	     demande en interprétation (ordonnance 18 VII 11)

                   dans laquelle, se référant à l’article 60 du Statut de la Cour et à l’article 98
                   de son Règlement, le Cambodge demande à la Cour d’interpréter l’arrêt
                   qu’elle a rendu le 15 juin 1962 en l’affaire du Temple de Préah Vihéar
                   (Cambodge c. Thaïlande) (ci‑après l’« arrêt de 1962 ») ;
                       Rend l’ordonnance suivante :
                      1. Considérant que, dans sa requête, le Cambodge indique que, dans le
                   premier paragraphe du dispositif de l’arrêt de 1962, la Cour a déclaré que
                   « le temple de Préah Vihéar [était] situé en territoire relevant de la souve-
                   raineté du Cambodge » ; qu’il estime que la Cour n’aurait pas pu parvenir
                   à une telle conclusion si elle n’avait pas au préalable reconnu qu’il existait
                   une frontière juridiquement établie entre les deux Parties dans la zone
                   concernée ; qu’il laisse entendre que, dans les motifs de l’arrêt de 1962, la
                   Cour a considéré que les deux Parties avaient, par leur conduite, reconnu
                   la ligne tracée sur la carte de l’annexe I au mémoire du Cambodge
                   (ci‑après la « carte de l’annexe I »), carte établie en 1907 par la commis-
                   sion mixte franco‑siamoise, comme représentant la frontière entre le
                   Cambodge et le Royaume de Thaïlande (ci‑après la « Thaïlande ») dans la
                   zone du temple de Préah Vihéar ; et qu’il rappelle que, selon la jurispru-
                   dence de la Cour, si, en principe, toute demande en interprétation doit
                   porter sur le dispositif de l’arrêt, elle peut également porter sur ceux des
                   motifs qui en sont inséparables ;

                      2. Considérant que, dans sa requête, le Cambodge indique que, dans le
                   deuxième paragraphe du dispositif de l’arrêt de 1962, la Cour a déclaré
                   que « la Thaïlande [était] tenue de retirer tous les éléments de forces armées
                   ou de police ou autres gardes ou gardiens qu’elle a[vait] installés dans le
                   temple ou dans ses environs situés en territoire cambodgien » ; que, selon le
                   Cambodge, cette obligation découle du fait que le temple de Préah Vihéar
                   et ses environs sont situés en territoire relevant de sa souveraineté, comme
                   la Cour l’a reconnu dans le premier paragraphe du dispositif, et « dépasse
                   un retrait de la seule enceinte du temple lui‑même pour s’étendre à la
                   région du temple en général » ; et que le Cambodge allègue que l’énoncé de
                   cette obligation dans le dispositif de l’arrêt indique que celle‑ci doit être
                   considérée comme une obligation générale et continue incombant à la
                   Thaïlande de ne pas pénétrer dans le territoire cambodgien ;

                      3. Considérant que, selon le Cambodge, la Thaïlande estime que l’éten-
                   due de la souveraineté de celui‑ci est limitée au temple et non à la zone
                   qui l’entoure, ce qui autoriserait la Thaïlande à en revendiquer la souve-
                   raineté et à l’occuper ; que le Cambodge allègue que la Thaïlande consi-
                   dère que la frontière dans la zone du temple n’a pas été reconnue par la
                   Cour et doit toujours être établie en droit ; que le Cambodge affirme que,
                   dans le premier paragraphe du dispositif de l’arrêt de 1962, la Cour a
                   clairement refusé de limiter la souveraineté du Cambodge au seul temple,
                   en définissant l’appartenance de celui‑ci « en fonction de la souveraineté

                   5




6 CIJ1023.indb 6                                                                                      18/06/13 10:38

                   539 	    demande en interprétation (ordonnance 18 VII 11)

                   sur le territoire sur lequel le temple se trouve » ; et qu’il existe dès lors,
                   selon le Cambodge, une contestation sur le sens et la portée de l’arrêt
                   de 1962, notamment en ce qui concerne l’étendue de sa souveraineté ;
                      4. Considérant que, dans sa requête, le Cambodge soutient que la com-
                   pétence de la Cour pour connaître d’une demande en interprétation de
                   l’un de ses arrêts est directement fondée sur l’article 60 du Statut, qui
                   dispose que, « [e]n cas de contestation sur le sens et la portée de l’arrêt, il
                   appartient à la Cour de l’interpréter, à la demande de toute partie » ;
                      5. Considérant que, au terme de sa requête, le Cambodge formule la
                   demande suivante :
                           « Etant donné « … que le temple de Préah Vihéar est situé en terri-
                        toire relevant de la souveraineté du Cambodge » (point 1 du disposi-
                        tif), ce qui est la conséquence juridique du fait que le temple est situé
                        du côté cambodgien de la frontière telle qu’elle fut reconnue par la
                        Cour dans son arrêt, et sur la base des faits et arguments juridiques
                        développés ci‑dessus, le Cambodge prie respectueusement la Cour de
                        dire et juger que :
                           L’obligation pour la Thaïlande de « retirer tous les éléments de
                        forces armées ou de police ou autres gardes ou gardiens qu’elle a
                        installés dans le temple ou dans ses environs situés en territoire cam-
                        bodgien » (point 2 du dispositif) est une conséquence particulière de
                        l’obligation générale et continue de respecter l’intégrité du territoire
                        du Cambodge, territoire délimité dans la région du temple et ses
                        environs par la ligne de la carte de l’annexe I sur laquelle l’arrêt de la
                        Cour est basé » ;
                      6. Considérant que, le 28 avril 2011, après avoir déposé sa requête, le
                   Cambodge, se référant à l’article 41 du Statut et à l’article 73 du Règle-
                   ment, a également déposé une demande en indication de mesures conser-
                   vatoires afin de « faire cesser [l]es incursions [de la Thaïlande] sur son
                   territoire » en attendant que la Cour se prononce sur la demande en inter-
                   prétation de l’arrêt de 1962 ;
                      7. Considérant que, dans sa demande en indication de mesures conser-
                   vatoires, le Cambodge se réfère au fondement de la compétence de la
                   Cour invoqué dans sa requête (voir paragraphe 4 ci‑dessus) ;
                      8. Considérant que, dans ladite demande, le Cambodge allègue que,
                   depuis le 22 avril 2011, de graves incidents armés se sont produits dans la
                   zone du temple de Préah Vihéar, ainsi qu’à plusieurs endroits situés le
                   long de la frontière entre le Cambodge et la Thaïlande ; que ces incidents
                   ont causé des pertes en vies humaines, des blessés, ainsi que des évacua-
                   tions de populations ; et que le Cambodge soutient que la Thaïlande est à
                   l’origine de ces incidents ;
                      9. Considérant que, dans sa demande, le Cambodge fait valoir que si
                   celle‑ci venait à être rejetée, et si la Thaïlande persistait dans son compor-
                   tement, les dommages causés au temple de Préah Vihéar ainsi que les
                   souffrances et les pertes en vies humaines qui résultent de ces affronte-
                   ments s’accentueraient ;

                   6




6 CIJ1023.indb 8                                                                                     18/06/13 10:38

                    540 	    demande en interprétation (ordonnance 18 VII 11)

                       10. Considérant que le Cambodge ajoute que « [l’]urgence s’impose,
                    aussi bien pour sauvegarder [s]es droits … en attendant que la Cour se
                    prononce — droits qui portent sur sa souveraineté, son intégrité territo-
                    riale, ainsi que sur l’obligation de non‑ingérence de la Thaïlande — que
                    pour éviter l’aggravation du différend » ;
                       11. Considérant que, au terme de sa demande en indication de mesures
                    conservatoires, le Cambodge prie la Cour de bien vouloir indiquer les mesures
                    suivantes jusqu’au prononcé de son arrêt sur la demande en interprétation :
                         « — un retrait immédiat et inconditionnel de toutes les forces thaï-
                             landaises des parties du territoire cambodgien dans la zone du
                             temple de Préah Vihéar ;
                           — l’interdiction de toute activité militaire de la Thaïlande dans la
                             zone du temple de Préah Vihéar ;
                           — l’abstention de tout acte ou action de la part de la Thaïlande
                             qui pourrait entraver les droits du Cambodge ou aggraver le
                             différend dans l’instance au principal » ;
                    et qu’il prie la Cour, en raison de la gravité de la situation, de bien vouloir
                    examiner de toute urgence sa demande en indication de mesures conser-
                    vatoires ;
                       12. Considérant que, le 28 avril 2011, date à laquelle la requête et la
                    demande en indication de mesures conservatoires ont été déposées au
                    Greffe, le greffier a informé le Gouvernement de la Thaïlande du dépôt de
                    ces documents et lui en a immédiatement adressé des originaux signés, en
                    application du paragraphe 2 de l’article 40 du Statut ainsi que du para-
                    graphe 4 de l’article 38 et du paragraphe 2 de l’article 73 du Règlement ;
                    et que le greffier a également informé le Secrétaire général de l’Organisa-
                    tion des Nations Unies de ce dépôt ;
                       13. Considérant que, le 4 mai 2011, le greffier a informé les Parties que
                    la Cour, en application du paragraphe 3 de l’article 74 de son Règlement,
                    avait fixé au 30 mai 2011 la date d’ouverture de la procédure orale sur la
                    demande en indication de mesures conservatoires ;
                       14. Considérant que, en attendant que la communication prévue au
                    paragraphe 3 de l’article 40 du Statut et à l’article 42 du Règlement ait été
                    effectuée par transmission du texte bilingue imprimé de la requête aux
                    Membres des Nations Unies, le greffier a informé ces Etats du dépôt de la
                    requête et de son objet, ainsi que du dépôt de la demande en indication de
                    mesures conservatoires ;
                       15. Considérant que, la Cour ne comptant sur le siège aucun juge de la
                    nationalité des Parties, chacune d’elles a procédé, dans l’exercice du droit
                    que lui confère le paragraphe 3 de l’article 31 du Statut, à la désignation
                    d’un juge ad hoc en l’affaire ; que le Cambodge a désigné à cet effet M. Gil-
                    bert Guillaume, et la Thaïlande M. Jean‑Pierre Cot ;
                       16. Considérant que, lors des audiences publiques tenues les 30
                    et 31 mai 2011 conformément au paragraphe 3 de l’article 74 du Règle-
                    ment, des observations orales sur la demande en indication de mesures
                    conservatoires ont été présentées par :

                    7




6 CIJ1023.indb 10                                                                                     18/06/13 10:38

                    541 	     demande en interprétation (ordonnance 18 VII 11)

                    Au nom du Cambodge :	S. Exc. M. Hor Namhong, agent,
                                              sir Franklin Berman,
                                              M. Jean‑Marc Sorel ;
                    Au nom de la Thaïlande : S. Exc. M. Virachai Plasai, agent,
                                              M. Alain Pellet,
                                              M. James Crawford,
                                              M. Donald McRae ;
                    considérant qu’à l’audience une question a été posée par un membre de la
                    Cour aux deux Parties, question à laquelle il a été répondu par écrit, après
                    la clôture de la procédure orale ; et considérant que chaque Partie a fait
                    tenir à la Cour ses commentaires sur les réponses données par l’autre Par-
                    tie à cette question ;

                                                           *
                                                       *       *

                       17. Considérant qu’au terme de son second tour d’observations orales
                    le Royaume du Cambodge a prié la Cour d’indiquer les mesures conser-
                    vatoires suivantes :
                         « — un retrait immédiat et inconditionnel de toutes les forces thaï-
                             landaises des parties du territoire cambodgien dans la zone du
                             temple de Préah Vihéar ;
                           — l’interdiction de toute activité militaire de la Thaïlande dans la
                             zone du temple de Préah Vihéar ;
                           — l’abstention de tout acte ou action de la part de la Thaïlande
                             qui pourrait entraver les droits du Cambodge ou aggraver le
                             différend dans l’instance au principal » ;
                       18. Considérant qu’au terme de son second tour d’observations orales
                    le Royaume de Thaïlande a prié la Cour,
                        « [c]onformément à l’article 60 du Règlement de la Cour, vu la de-
                        mande en indication de mesures conservatoires déposée par le Royaume
                        du Cambodge et compte tenu des plaidoiries de celui‑ci … de rayer
                        de son rôle l’instance introduite par le Royaume du Cambodge le
                        28 avril 2011 » ;

                                                           *
                                                       *       *

                            Contestation sur le sens et la portée de l’arrêt de 1962
                                          et compétence de la Cour

                      19. Considérant que, lorsqu’elle est saisie d’une demande en indication
                    de mesures conservatoires dans le cadre d’une procédure en interprétation
                    d’un arrêt en vertu de l’article 60 du Statut, la Cour doit déterminer si les

                    8




6 CIJ1023.indb 12                                                                                   18/06/13 10:38

                    542 	    demande en interprétation (ordonnance 18 VII 11)

                    conditions auxquelles elle peut, aux termes de cet article, connaître d’une
                    demande en interprétation, paraissent être remplies ;
                       20. Considérant que l’article 60 est ainsi libellé : « L’arrêt est définitif et
                    sans recours. En cas de contestation sur le sens et la portée de l’arrêt, il
                    appartient à la Cour de l’interpréter, à la demande de toute partie » ;
                    et que cette disposition est complétée par l’article 98 du Règlement,
                    qui précise en son paragraphe 1 : « En cas de contestation sur le sens ou
                    la portée d’un arrêt, toute partie peut présenter une demande en inter­
                    prétation… » ;
                       21. Considérant que la compétence que l’article 60 du Statut confère à
                    la Cour n’est subordonnée à l’existence d’aucune autre base ayant fondé,
                    dans l’affaire initiale, sa compétence à l’égard des parties ; qu’il s’ensuit
                    que, même si la base de compétence invoquée dans la première affaire est
                    devenue caduque, la Cour, en vertu de l’article 60 du Statut, peut néan-
                    moins connaître d’une demande en interprétation dès lors qu’existe une
                    « contestation sur le sens et la portée » de tout arrêt rendu par elle ; que la
                    Cour ne peut indiquer des mesures conservatoires dans le cadre d’une
                    procédure en interprétation d’un arrêt que si elle constate qu’il semble
                    prima facie exister une « contestation » au sens de l’article 60 du Statut ; et
                    qu’elle n’a pas besoin de s’assurer de manière définitive, à ce stade, qu’une
                    telle contestation existe ;
                       22. Considérant qu’une contestation au sens de l’article 60 du Statut
                    doit être comprise comme une divergence d’opinions ou de vues entre les
                    parties quant au sens et à la portée d’un arrêt rendu par la Cour ; et que
                    l’existence d’une telle contestation n’exige pas que soient remplis les
                    mêmes critères que ceux qui déterminent l’existence d’un différend visé au
                    paragraphe 2 de l’article 36 du Statut (Interprétation des arrêts nos 7 et 8
                    (usine de Chorzów), arrêt no 11, 1927, C.P.J.I. série A no 13, p. 10‑12) ;
                    Demande en interprétation de l’arrêt du 31 mars 2004 en l’affaire Avena et
                    autres ressortissants mexicains (Mexique c. Etats‑Unis d’Amérique)
                    (Mexique c. Etats‑Unis d’Amérique), mesures conservatoires, ordonnance
                    du 16 juillet 2008, C.I.J. Recueil 2008, p. 325, par. 53) ;

                       23. Considérant par ailleurs qu’il est constant qu’une contestation au
                    sens de l’article 60 du Statut doit porter sur le dispositif de l’arrêt en cause
                    et ne peut concerner les motifs que dans la mesure où ceux‑ci sont insépa-
                    rables du dispositif (Demande en interprétation de l’arrêt du 11 juin 1998
                    en l’affaire de la Frontière terrestre et maritime entre le Cameroun et le
                    Nigéria (Cameroun c. Nigéria), exceptions préliminaires (Nigéria
                    c. Cameroun), arrêt, C.I.J. Recueil 1999 (I), p. 35, par. 10 ; Demande en
                    interprétation de l’arrêt du 31 mars 2004 en l’affaire Avena et autres res-
                    sortissants mexicains (Mexique c. Etats‑Unis d’Amérique) (Mexique
                    c. Etats‑Unis d’Amérique), mesures conservatoires, ordonnance du 16 juil‑
                    let 2008, C.I.J. Recueil 2008, p. 323, par. 47) ;


                                                          *   *
                    9




6 CIJ1023.indb 14                                                                                        18/06/13 10:38

                    543 	    demande en interprétation (ordonnance 18 VII 11)

                        24. Considérant que la Cour doit à présent rechercher si une contesta-
                     tion entre les Parties, au sens de l’article 60 du Statut, paraît exister en
                     l’espèce ;
                        25. Considérant que le Cambodge affirme qu’il existe une contestation
                     entre les Parties sur le sens et la portée de l’arrêt de 1962 à trois égards ;
                        26. Considérant que le Cambodge allègue, en premier lieu, que la
                     conclusion à laquelle la Cour est parvenue au premier paragraphe du dis-
                     positif de l’arrêt de 1962, dans lequel elle affirme que le temple « est situé
                     en territoire relevant de la souveraineté du Cambodge », et celle à laquelle
                     elle aboutit « en conséquence » au deuxième paragraphe du dispositif, à
                     savoir que la Thaïlande « est tenue de retirer tous les éléments de forces
                     armées ou de police ou autres gardes ou gardiens qu’elle a installés dans
                     le temple ou dans ses environs situés en territoire cambodgien », sont fon-
                     dées sur la reconnaissance préalable par la Cour, dans les motifs de l’ar-
                     rêt, du tracé de la frontière entre le Cambodge et la Thaïlande dans la
                     zone du temple de Préah Vihéar, tel que représenté par la ligne indiquée
                     sur la carte de l’annexe I ; et que, selon le Cambodge, la Thaïlande conteste
                     cette interprétation de l’arrêt de 1962 ;
                        27. Considérant que le Cambodge soutient, en deuxième lieu, qu’il
                     existe une contestation entre les Parties quant au sens et à la portée
                     de l’expression « environs situés en territoire cambodgien » utilisée au
                    ­deuxième paragraphe du dispositif de l’arrêt de 1962 pour désigner la
                     zone de laquelle les forces thaïlandaises devaient se retirer ; que, selon
                     le Cambodge, la Thaïlande, estimant que la frontière dans la zone du
                     temple n’a pas été fixée, réclame « le territoire en dehors de la stricte
                     enceinte du temple » et occupe cette zone au mépris de l’arrêt, notam­
                     ment du deuxième paragraphe de son dispositif ;
                        28. Considérant que le Cambodge allègue, en troisième lieu, qu’il existe
                     une contestation sur le point de savoir si, comme il le prétend, l’obligation
                     qui découle du deuxième paragraphe du dispositif de l’arrêt de 1962 pos-
                     sède un caractère général et continu, en ce qu’elle est la conséquence de
                     l’obligation qui est faite à la Thaïlande de ne pas porter atteinte à la sou-
                     veraineté territoriale du Cambodge dans la zone du temple ;

                                                          *
                       29. Considérant que la Thaïlande soutient qu’il n’y a pas de contesta-
                    tion sur le sens et la portée de l’arrêt de 1962 ; qu’elle ne conteste pas le
                    fait que le temple de Préah Vihéar soit situé en territoire cambodgien,
                    comme le reconnaît le premier paragraphe du dispositif de cet arrêt ;
                    qu’elle prétend ne pas davantage contester le fait que la Thaïlande avait
                    l’obligation, en application du deuxième paragraphe du dispositif, de reti-
                    rer ses forces armées du temple ou de ses environs dans la mesure où ces
                    forces étaient situées en territoire cambodgien ; qu’elle affirme que cette
                    obligation « instantanée » a été intégralement remplie par la Thaïlande et
                    ne saurait donner lieu à un arrêt en interprétation ; et que la Thaïlande
                    soutient, en conséquence, que la Cour n’a manifestement pas compétence

                    10




6 CIJ1023.indb 16                                                                                     18/06/13 10:38

                    544 	    demande en interprétation (ordonnance 18 VII 11)

                    « pour se prononcer sur la requête du Cambodge en interprétation » et,
                    dès lors, pour indiquer les mesures conservatoires sollicitées ;
                       30. Considérant que la Thaïlande prétend que la requête du Cambodge
                    a pour seul objet de faire décider par la Cour que la frontière entre les
                    deux pays résulte de la carte de l’annexe I ; que la Thaïlande observe que
                    si, dans les motifs de son arrêt de 1962, la Cour s’est bien fondée sur la
                    carte de l’annexe I pour décider que le temple était situé en territoire cam-
                    bodgien, elle n’en a pas déduit que l’intégralité de la frontière dans cette
                    zone résultait de cette carte ; et que la Thaïlande observe en outre que la
                    Cour a clairement refusé de se prononcer, dans le dispositif de son arrêt,
                    sur les conclusions que le Cambodge lui avait soumises en ce qui concerne
                    tant le statut juridique de la carte de l’annexe I que la ligne frontière dans
                    la zone contestée ;

                                                            *
                       31. Considérant que, à la lumière des positions adoptées par les Par-
                    ties, une divergence d’opinions ou de vues paraît exister entre elles sur le
                    sens et la portée de l’arrêt de 1962 ; considérant que cette divergence
                    paraît porter, tout d’abord, sur le sens et la portée de l’expression « envi-
                    rons situés en territoire cambodgien » utilisée au deuxième paragraphe du
                    dispositif de l’arrêt ; considérant que cette divergence d’opinions ou de
                    vues paraît porter, ensuite, sur la nature de l’obligation imposée à la
                    Thaïlande, dans le deuxième paragraphe du dispositif de l’arrêt, de « reti-
                    rer tous les éléments de forces armées ou de police ou autres gardes ou
                    gardiens », et notamment sur le point de savoir si cette obligation est de
                    caractère continu ou instantané ; et considérant que cette divergence
                    d’opinions ou de vues paraît porter, finalement, sur la question de savoir
                    si l’arrêt a ou non reconnu avec force obligatoire la ligne tracée sur la
                    carte de l’annexe I comme représentant la frontière entre les deux Parties ;
                    que la Cour permanente de Justice internationale a déjà eu l’occasion
                    d’indiquer qu’une divergence de vues sur la question de savoir si tel ou
                    tel point a été décidé avec force obligatoire constitue, elle aussi, un cas
                    qui rentre dans le cadre de l’article 60 du Statut (Interprétation des arrêts
                    nos 7 et 8 (usine de Chorzów), arrêt no 11, 1927, C.P.J.I. série A no 13,
                    p. 11‑12) ;
                       32. Considérant qu’une contestation paraît ainsi exister entre les Par-
                    ties quant au sens et à la portée de l’arrêt de 1962 et que la Cour paraît
                    dès lors pouvoir connaître, en vertu de l’article 60 du Statut, de la
                    demande en interprétation dudit arrêt présentée par le Cambodge ; que,
                    par conséquent, la Cour ne saurait faire droit à la demande de la Thaï-
                    lande tendant à la radiation de la présente instance du rôle ; et qu’une
                    base suffisante existe pour que la Cour puisse indiquer les mesures conser-
                    vatoires sollicitées par le Cambodge, si les conditions requises à cet effet
                    sont remplies ;

                                                        *       *
                    11




6 CIJ1023.indb 18                                                                                    18/06/13 10:38

                    545 	    demande en interprétation (ordonnance 18 VII 11)

                                   Caractère plausible des droits allégués
                                      dans la demande principale et lien
                                   entre ces droits et les mesures demandées

                       33. Considérant que le pouvoir d’indiquer des mesures conservatoires
                    que la Cour tient de l’article 41 de son Statut a pour objet de sauvegarder
                    le droit de chacune des parties en attendant qu’elle rende sa décision ;
                    qu’il s’ensuit que la Cour doit se préoccuper de sauvegarder par de telles
                    mesures les droits que l’arrêt qu’elle aura ultérieurement à rendre pourrait
                    éventuellement reconnaître à l’une ou à l’autre des parties ; que la Cour ne
                    peut exercer ce pouvoir que si les droits allégués par une partie appa-
                    raissent au moins plausibles (Certaines activités menées par le Nicaragua
                    dans la région frontalière (Costa Rica c. Nicaragua), mesures conserva‑
                    toires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I), p. 18, par. 53) ;
                    et que, dans une procédure au titre de l’article 60 du Statut, cela suppose
                    que les droits que la partie sollicitant des mesures conservatoires prétend
                    faire découler de l’arrêt en cause à la lumière de l’interprétation qu’elle
                    donne de celui‑ci apparaissent au moins plausibles ;
                       34. Considérant par ailleurs qu’un lien doit être établi entre les droits
                    allégués et les mesures conservatoires sollicitées aux fins de les protéger
                    (voir Demande en interprétation de l’arrêt du 31 mars 2004 en l’affaire
                    Avena et autres ressortissants mexicains (Mexique c. Etats‑Unis d’Amé-
                    rique) (Mexique c. Etats‑Unis d’Amérique), mesures conservatoires, ordon‑
                    nance du 16 juillet 2008, C.I.J. Recueil 2008, p. 327, par. 58) ; et que, dans
                    une procédure au titre de l’article 60 du Statut, cela suppose que les
                    mesures conservatoires demandées par une partie aient un lien avec les
                    droits qu’elle prétend faire découler de l’arrêt en cause à la lumière de
                    l’interprétation qu’elle donne de celui‑ci ;

                                                        *       *

                         Caractère plausible des droits allégués dans la demande principale
                      35. Considérant que le Cambodge soutient qu’il lui suffit, aux fins de
                    démontrer le caractère plausible des droits qu’il allègue dans sa demande
                    en interprétation et qu’il cherche à protéger — à savoir le droit au respect
                    de sa souveraineté dans la zone du temple de Préah Vihéar et, plus géné-
                    ralement, le droit à l’intégrité de son territoire —, d’établir que l’existence
                    de ces droits peut raisonnablement être plaidée ; et que le Cambodge fait
                    observer que ces droits sont plausibles à plus d’un titre, et notamment
                    parce qu’ils ont été déterminés avec force obligatoire dans un arrêt de la
                    Cour ;

                                                            *
                       36. Considérant que la Thaïlande soutient que, aux fins d’établir la vio-
                    lation des droits qu’il prétend détenir en vertu de l’arrêt de 1962, le Cam-

                    12




6 CIJ1023.indb 20                                                                                     18/06/13 10:38

                    546 	     demande en interprétation (ordonnance 18 VII 11)

                    bodge se réfère à des incidents survenus en des endroits éloignés du temple ;
                    qu’elle affirme que, quelle que soit la façon dont on présente l’arrêt
                    de 1962, la Cour n’y a pas statué sur ces incidents ou sur les localités où ils
                    se sont produits ; que, selon la Thaïlande, l’article 60 du Statut ne confère
                    au Cambodge aucun droit plausible d’obtenir une interprétation concer-
                    nant ces incidents ; qu’en outre les droits invoqués dans la demande en
                    interprétation doivent être fondés sur les faits examinés dans l’arrêt
                    de 1962 et non sur des faits postérieurs à celui‑ci ; que la Thaïlande allègue
                    que les droits invoqués par le Cambodge dans sa demande concernent
                    cependant des faits qui se sont produits longtemps après l’arrêt de 1962 ; et
                    que dès lors, selon la Thaïlande, de tels droits ne peuvent être plausibles
                    aux fins de la présente demande en indication de mesures conservatoires ;

                                                              *
                       37. Considérant qu’il convient, à titre liminaire, de préciser que l’ar-
                    ticle 60 du Statut ne soumet les demandes en interprétation à aucune
                    condition de délais ; que la Cour peut connaître d’une demande en inter-
                    prétation dès lors qu’existe une contestation sur le sens et la portée d’un
                    arrêt ; et qu’une telle contestation peut parfaitement, en soi, trouver sa
                    source dans des faits postérieurs au prononcé dudit arrêt ;
                       38. Considérant que, à ce stade de la procédure, la Cour n’a pas à se
                    prononcer définitivement sur l’interprétation que le Cambodge avance de
                    l’arrêt de 1962 et sur les droits qu’il prétend en tirer ; et que, pour les besoins
                    de l’examen de la demande en indication de mesures conservatoires, la
                    Cour doit seulement rechercher si ces droits sont au moins plausibles ;
                       39. Considérant que, dans le dispositif de son arrêt de 1962, la Cour a
                    notamment déclaré que le temple de Préah Vihéar était situé en territoire
                    relevant de la souveraineté du Cambodge et que la Thaïlande était tenue de
                    retirer tous les éléments de ses forces armées installés dans le temple ou dans
                    ses environs situés en territoire cambodgien ; que l’interprétation de l’arrêt
                    de 1962 que le Cambodge avance pour faire valoir ses droits — à savoir le
                    droit au respect de sa souveraineté sur la zone du temple de Préah Vihéar et
                    à l’intégrité de son territoire — consiste à affirmer que la Cour n’a pu parve-
                    nir à ces conclusions qu’après avoir reconnu l’existence d’une frontière entre
                    les deux Etats et constaté que le temple et ses « environs » se trouvaient du
                    côté cambodgien de celle‑ci ; que, selon le Cambodge, l’expression « environs
                    situés en territoire cambodgien » inclut la zone qui entoure l’enceinte du
                    temple ; et qu’il en résulte pour le Cambodge que la Thaïlande a l’obligation
                    continue de ne pas porter atteinte à la souveraineté cambodgienne sur cette
                    zone ;
                       40. Considérant que les droits revendiqués par le Cambodge, en tant
                    qu’ils sont fondés sur l’arrêt de 1962, tel qu’il l’interprète, sont plausibles ;
                       41. Considérant que cette conclusion ne préjuge pas de l’issue de la pro-
                    cédure principale ; qu’elle n’en est pas moins suffisante aux fins de l’exa-
                    men de la présente demande en indication de mesures conservatoires ;

                                                          *       *
                    13




6 CIJ1023.indb 22                                                                                         18/06/13 10:38

                    547 	    demande en interprétation (ordonnance 18 VII 11)

                               Lien entre les droits allégués et les mesures demandées
                       42. Considérant que le Cambodge soutient que les mesures conserva-
                    toires demandées visent à protéger des droits qu’il invoque dans sa
                    demande en interprétation de l’arrêt de 1962, à savoir sa souveraineté sur
                    la zone du temple de Préah Vihéar et, plus généralement, son intégrité
                    territoriale ; qu’il observe que les revendications territoriales de la Thaï-
                    lande couvrent la totalité de la zone du temple, en dehors de la stricte
                    enceinte de celui‑ci, et que ces revendications se traduisent par la présence
                    dans cette zone de forces armées thaïlandaises, dont il demande le retrait
                    immédiat et inconditionnel ; que le Cambodge prie par ailleurs la Cour
                    d’indiquer les mesures demandées afin d’éviter une aggravation du diffé-
                    rend dans l’instance au principal ; et considérant que ce sont les droits
                    ainsi allégués par le Cambodge qui doivent, selon lui, retenir l’attention
                    de la Cour dans son examen de la demande en indication de mesures
                    conservatoires ;

                                                            *
                       43. Considérant que la Thaïlande allègue que la demande en indication
                    de mesures conservatoires du Cambodge ne satisfait pas à la condition
                    selon laquelle il doit exister un lien entre les droits qui font l’objet de l’ins-
                    tance pendante devant la Cour sur le fond de l’affaire et les mesures
                    conservatoires sollicitées ; que la Thaïlande soutient en particulier que la
                    demande du Cambodge renvoie à une question qui ne saurait faire l’objet
                    d’une interprétation — le statut de la carte de l’annexe I — et qu’elle
                    repose sur des allégations concernant des faits qui ont eu lieu dans une
                    zone éloignée de celle du temple de Préah Vihéar et, par conséquent, sans
                    rapport avec celle visée par la demande en interprétation ;

                                                            *
                       44. Considérant que, dans le cadre d’une procédure en interprétation,
                    la Cour est appelée à éclaircir le sens et la portée de ce qui a été décidé
                    avec force obligatoire dans un arrêt (Demande d’interprétation de l’arrêt
                    du 20 novembre 1950 en l’affaire du droit d’asile (Colombie c. Pérou), arrêt,
                    C.I.J. Recueil 1950, p. 402 ; Demande en revision et en interprétation de
                    l’arrêt du 24 février 1982 en l’affaire du Plateau continental (Tunisie/Jama-
                    hiriya arabe libyenne) (Tunisie c. Jamahiriya arabe libyenne), arrêt,
                    C.I.J. Recueil 1985, p. 223, par. 56 ; Demande en interprétation de l’arrêt
                    du 31 mars 2004 en l’affaire Avena et autres ressortissants mexicains
                    (Mexique c. Etats‑Unis d’Amérique) (Mexique c. Etats‑Unis d’Amérique),
                    mesures conservatoires, ordonnance du 16 juillet 2008, C.I.J. Recueil 2008,
                    p. 328, par. 63) ; que le Cambodge cherche à obtenir des éclaircissements
                    sur le sens et la portée de ce qui a été décidé avec force obligatoire dans
                    l’arrêt de 1962 en l’affaire du Temple de Préah Vihéar (Cambodge c. Thaï‑
                    lande) ; que, dans sa requête, le Cambodge prie la Cour de préciser le sens

                    14




6 CIJ1023.indb 24                                                                                        18/06/13 10:38

                    548 	    demande en interprétation (ordonnance 18 VII 11)

                    et la portée du dispositif de cet arrêt en ce qui concerne l’étendue de sa
                    souveraineté dans la zone du temple (voir paragraphe 5 ci‑dessus) ; et que,
                    dans sa demande en indication de mesures conservatoires (voir para-
                    graphe 11 ci‑dessus), le Cambodge, en attendant la décision définitive de
                    la Cour, sollicite précisément la protection des droits à la souveraineté sur
                    cette zone qu’il prétend tenir du dispositif de l’arrêt de 1962 ;

                       45. Considérant que les mesures conservatoires demandées visent ainsi
                    à protéger les droits que le Cambodge invoque dans sa demande en inter-
                    prétation ; et que le lien requis entre les droits allégués et les mesures sol-
                    licitées est partant établi ;

                                                             *
                                                         *       *


                                   Risque de préjudice irréparable ; urgence

                       46. Considérant que la Cour tient de l’article 41 de son Statut le pou-
                    voir d’indiquer des mesures conservatoires lorsqu’un préjudice irrépa-
                    rable risque d’être causé aux droits en litige dans une procédure judiciaire
                    (voir, par exemple, Demande en interprétation de l’arrêt du 31 mars 2004
                    en l’affaire Avena et autres ressortissants mexicains (Mexique c. Etats‑Unis
                    d’Amérique) (Mexique c. Etats‑Unis d’Amérique), mesures conservatoires,
                    ordonnance du 16 juillet 2008, C.I.J. Recueil 2008, p. 328, par. 65 ; Cer‑
                    taines activités menées par le Nicaragua dans la région frontalière (Costa
                    Rica c. Nicaragua), mesures conservatoires, ordonnance du 8 mars 2011,
                    C.I.J. Recueil 2011 (I), p. 21, par. 63) ;
                       47. Considérant que le pouvoir de la Cour d’indiquer des mesures
                    conservatoires ne sera exercé que s’il y a urgence, c’est‑à‑dire s’il existe un
                    risque réel et imminent qu’un préjudice irréparable soit causé aux droits
                    en litige avant que la Cour n’ait rendu sa décision définitive (voir, par
                    exemple, ibid., p. 21‑22, par. 64) ; et que la Cour doit examiner si, dans la
                    présente instance, un tel risque existe ;

                                                         *       *
                      48. Considérant que le Cambodge évoque de nombreux incidents armés
                    qui se seraient produits dès le 15 juillet 2008 le long de la frontière entre les
                    deux Etats dans la zone du temple de Préah Vihéar à la suite du classement
                    de celui‑ci sur la liste du patrimoine mondial de l’Unesco ; que ces inci-
                    dents armés auraient causé des dommages au temple, ainsi que des pertes
                    en vies humaines et des blessés ; que le Cambodge fait observer que, dans
                    une lettre datée du 21 juillet 2008 et adressée au président du Conseil
                    de sécurité, le représentant permanent de la Thaïlande auprès des
                    Nations Unies a fait état de la revendication, par son gouvernement, d’une
                    zone « adjacente » au temple de Préah Vihéar et a indiqué que la frontière

                    15




6 CIJ1023.indb 26                                                                                       18/06/13 10:38

                    549 	    demande en interprétation (ordonnance 18 VII 11)

                    entre le Cambodge et la Thaïlande dans cette zone faisait l’objet de négo-
                    ciations entre les deux Etats ; que le Cambodge évoque aussi des incidents
                    armés qui auraient eu lieu entre les Parties dans la zone du temple en
                    octobre 2008, ainsi que les 2 et 3 avril 2009 ; qu’il ajoute que des incidents
                    armés se sont encore produits entre les Parties dans cette zone entre le 4 et
                    le 7 février 2011 ; que le Cambodge souligne que ces incidents ont abouti,
                    à son initiative, à une réunion du Conseil de sécurité le 14 février 2011,
                    lequel a demandé qu’un cessez‑le‑feu permanent soit conclu entre les deux
                    Parties et a apporté son soutien à l’Association des Nations de l’Asie du
                    Sud‑Est (ci‑après l’« ANASE ») pour trouver une solution au conflit ; qu’il
                    se réfère à cet égard à la proposition du président de l’ANASE d’envoyer
                    des observateurs indonésiens sur le terrain afin d’assurer ledit cessez‑le‑feu,
                    et allègue que cette proposition a échoué en raison des conditions aux-
                    quelles la Thaïlande a assujetti son acceptation de celle‑ci ; que le Cam-
                    bodge prétend que de nouveaux incidents ont eu lieu à partir du
                    22 avril 2011, non seulement dans la zone du temple de Préah Vihéar, mais
                    aussi le long de la frontière près des temples de Ta Moan/Ta Muen et de
                    Ta Krabei/Ta Kwai, situés à environ 150 kilomètres à l’ouest du temple de
                    Préah Vihéar, tout en précisant que ces derniers incidents ne sont pas visés
                    par sa demande en indication de mesures conservatoires ; qu’il fait valoir
                    que les incidents ayant eu lieu dans la zone du temple de Préah Vihéar,
                    imputables à la Thaïlande, ont provoqué non seulement des dommages
                    irréparables au temple lui‑même, patrimoine mondial de l’Unesco, mais
                    également et surtout la perte de vies humaines, des blessés ainsi que
                    des déplacements de populations ; et que le Cambodge prie donc la Cour
                    « de bien vouloir indiquer des mesures conservatoires de manière à faire
                    cesser définitivement de nouvelles destructions sur le temple, à éviter de
                    nouvelles victimes et à préserver ses droits sur la zone du temple de Préah
                    Vihéar » ;
                       49. Considérant que le Cambodge soutient que, si la Thaïlande semble
                    respecter le cessez‑le‑feu verbal négocié le 28 avril 2011, plusieurs faits
                    incitent à penser que cette situation est fragile et qu’il existe un risque
                    d’aggravation du différend ; et qu’il expose notamment que, depuis le
                    28 avril 2011, le conflit n’a pas cessé mais s’est déplacé vers une autre
                    zone frontalière, située à environ 150 kilomètres à l’ouest de la zone du
                    temple de Préah Vihéar ;
                       50. Considérant que le Cambodge allègue que, si sa demande venait à
                    être rejetée, et si la Thaïlande persistait dans son comportement, les dom-
                    mages causés au temple de Préah Vihéar, ainsi que les souffrances et les
                    pertes en vies humaines, s’accentueraient ; et que des mesures d’urgence
                    s’imposent, tant pour sauvegarder les droits du Cambodge que pour évi-
                    ter l’aggravation du différend ;

                                                          *
                      51. Considérant que, selon la Thaïlande, les nombreux incidents armés
                    qui se sont produits dans la zone du temple ont été provoqués par les

                    16




6 CIJ1023.indb 28                                                                                     18/06/13 10:38

                    550 	    demande en interprétation (ordonnance 18 VII 11)

                    forces armées cambodgiennes et ont causé des pertes en vies humaines,
                    des blessés, des déplacements de populations, ainsi que des dommages
                    matériels sur le territoire de la Thaïlande ; qu’elle soutient que les forces
                    armées thaïlandaises ont réagi à ces attaques « avec retenue et proportion-
                    nalité », exerçant ainsi le droit à la légitime défense de la Thaïlande ;
                    qu’elle observe en particulier que, entre le 4 et le 7 février 2011, des inci-
                    dents armés ont eu lieu dans plusieurs endroits sur la frontière ou en ter-
                    ritoire thaïlandais dans un rayon de 10 kilomètres autour du temple de
                    Préah Vihéar ; qu’elle ajoute que des incidents similaires ont eu lieu entre
                    le 22 avril et le 3 mai 2011 près des temples de Ta Krabei/Ta Kwai et de
                    Ta Moan/Ta Muen, situés à 150 kilomètres du temple de Préah Vihéar, et
                    observe que ces temples, en raison de leur éloignement du temple de
                    Préah Vihéar, ne sont cependant pas couverts par l’arrêt de 1962 ; que la
                    Thaïlande reconnaît toutefois que, le 26 avril 2011, un échange de tirs de
                    vingt minutes entre les deux camps est survenu à quelque 2 kilomètres du
                    temple de Préah Vihéar ; et qu’elle fait valoir que le cessez‑le‑feu verbal du
                    28 avril 2011 concerne le secteur des temples de Ta Krabei/Ta Kwai et de
                    Ta Moan/Ta Muen, et non celui du temple de Préah Vihéar ;
                       52. Considérant que, selon la Thaïlande, les seuls incidents que peut
                    invoquer le Cambodge aux fins de l’indication de mesures conservatoires
                    sont les incidents qui ont eu lieu en février 2011, « soit près de trois mois
                    avant le dépôt de sa demande », l’échange de tirs du 26 avril 2011 n’ayant
                    fait aucun blessé et les autres incidents du mois d’avril 2011 s’étant pro-
                    duits bien au‑delà de la zone sur laquelle porte la demande en interpréta-
                    tion ; que la Thaïlande fait en outre valoir qu’une équipe d’observateurs
                    indonésiens a été constituée pour aider à contrôler la situation militaire
                    entre les deux Etats dans la zone frontalière ; et qu’elle conclut de ce qui
                    précède qu’il n’existe pas de risque réel et imminent qu’un préjudice irré-
                    parable soit causé aux droits en litige ;

                                                        *   *
                       53. Considérant que, à ce stade de la procédure, la Cour est seulement
                    appelée à examiner si les circonstances portées à sa connaissance exigent
                    l’indication de mesures conservatoires ; que, en l’espèce, la Cour constate
                    qu’il ressort du dossier de l’affaire que des incidents se sont produits à
                    diverses reprises entre les Parties dans la zone du temple de Préah Vihéar ;
                    qu’elle relève que, depuis le 15 juillet 2008, des affrontements armés ont
                    eu lieu et se sont poursuivis dans cette zone, notamment entre le 4 et
                    le 7 février 2011, causant des pertes en vies humaines, des blessés et des
                    déplacements de populations ; que des dommages ont été causés au temple
                    et aux biens qui s’y rattachent ; qu’elle constate que, le 14 février 2011, le
                    Conseil de sécurité a demandé qu’un cessez‑le‑feu permanent soit conclu
                    entre les deux Parties et a apporté son soutien à l’ANASE pour trouver
                    une solution au conflit ; que le président de l’ANASE a en conséquence
                    proposé aux Parties de déployer des observateurs le long de leur frontière,
                    mais que cette proposition n’a toutefois pas été suivie d’effets, faute d’ac-

                    17




6 CIJ1023.indb 30                                                                                    18/06/13 10:38

                    551 	    demande en interprétation (ordonnance 18 VII 11)

                    cord entre les Parties sur les modalités de sa mise en œuvre ; et que, en
                    dépit de ces tentatives de règlement pacifique du différend, un échange de
                    tirs entre les deux Parties s’est encore produit le 26 avril 2011 dans la zone
                    du temple ;
                        54. Considérant que la Cour observe que l’existence d’un cessez‑le‑feu
                    « ne [la] prive … pas … des droits et devoirs qui sont les siens dans
                    l’­affaire portée devant elle » (Frontière terrestre et maritime entre le Came‑
                    roun et le Nigéria (Cameroun c. Nigéria), mesures conservatoires, ordon‑
                    nance du 15 mars 1996, C.I.J. Recueil 1996 (I), p. 22, par. 37) ; et qu’elle
                    n’a dès lors pas à établir, à ce stade de la procédure, si le cessez‑le‑feu
                    verbal qui a été négocié le 28 avril 2011 entre les commandants militaires
                    des deux Parties couvre ou non la zone du temple de Préah Vihéar ;
                        55. Considérant que les droits que le Cambodge prétend détenir en
                    vertu de l’arrêt de 1962 dans la zone du temple pourraient subir un préju-
                    dice irréparable résultant des activités militaires dans cette zone et, en
                    particulier, des pertes en vies humaines, des atteintes à l’intégrité physique
                    des personnes et des dommages infligés au temple ainsi qu’aux biens qui
                    s’y rattachent ;
                        56. Considérant qu’il existe des prétentions concurrentes sur le terri-
                    toire entourant le temple ; que la situation dans la zone du temple de
                    Préah Vihéar demeure instable et pourrait se détériorer ; que, en raison
                    des tensions persistantes et de l’absence de règlement du conflit, il existe
                    un risque réel et imminent qu’un préjudice irréparable soit causé aux
                    droits revendiqués par le Cambodge ; et qu’il y a urgence ;

                                                            *
                                                        *       *

                      57. Considérant que, compte tenu des conclusions auxquelles elle est
                    parvenue plus haut, la Cour estime qu’elle peut, en l’espèce, indiquer des
                    mesures conservatoires, ainsi qu’il est prévu à l’article 41 de son Statut, et
                    que les circonstances exigent qu’elle le fasse ;

                                                            *
                                                        *       *

                        58. Considérant que la Cour rappelle tenir de son Statut le pouvoir
                    d’indiquer des mesures totalement ou partiellement différentes de celles
                    sollicitées, ou des mesures qui s’adressent à la partie même dont émane
                    la demande, ce que le paragraphe 2 de l’article 75 du Règlement men-
                    tionne expressément, et qu’elle a déjà exercé ce pouvoir en plusieurs
                    ­occasions (voir, par exemple, Certaines activités menées par le Nicara­
                     gua dans la région frontalière (Costa Rica c. Nicaragua), mesures
                     conservatoires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I),
                     ­
                     p. 24‑25, par. 76) ;
                        59. Considérant que, lorsqu’elle indique des mesures conservatoires à
                     l’effet de sauvegarder des droits déterminés, la Cour, indépendamment

                    18




6 CIJ1023.indb 32                                                                                     18/06/13 10:38

                    552 	    demande en interprétation (ordonnance 18 VII 11)

                    des demandes des parties, dispose aussi du pouvoir d’indiquer des mesures
                    conservatoires en vue d’empêcher l’aggravation ou l’extension du diffé-
                    rend quand elle estime que les circonstances l’exigent (Frontière terrestre
                    et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria),
                    mesures conservatoires, ordonnance du 15 mars 1996, C.I.J. Recueil 1996 (I),
                    p. 22‑23, par. 41 ; Activités armées sur le territoire du Congo (République
                    démocratique du Congo c. Ouganda), mesures conservatoires, ordonnance
                    du 1er juillet 2000, C.I.J. Recueil 2000, p. 128, par. 44 ; Certaines activités
                    menées par le Nicaragua dans la région frontalière (Costa Rica c. Nicara‑
                    gua), mesures conservatoires, ordonnance du 8 mars 2011, C.I.J. Recueil
                    2011 (I), p. 26, par. 83) ;

                                                          *       *
                       60. Considérant que la Cour a examiné la teneur des mesures deman-
                    dées par le Cambodge ; qu’elle n’estime pas que, dans les circonstances de
                    l’espèce, les mesures à indiquer doivent être identiques ou se limiter à
                    celles demandées par le Cambodge ; et que la Cour, ayant examiné les
                    éléments qui lui ont été soumis, juge opportun d’indiquer des mesures
                    adressées aux deux Parties ;

                                                              *
                        61. Considérant que la zone du temple de Préah Vihéar a été le théâtre
                    d’affrontements armés entre les Parties et que la Cour a déjà constaté que
                    ces affrontements risquaient de se reproduire ; qu’il revient à la Cour de
                    s’assurer, dans le cadre de la présente procédure, que des dommages irré-
                    parables ne seront causés ni aux personnes ni aux biens dans cette zone
                    jusqu’au prononcé de son arrêt sur la demande en interprétation ; consi-
                    dérant en outre que, aux fins d’empêcher la survenance d’un dommage
                    irréparable, il convient d’exclure provisoirement toute présence de forces
                    armées dans une zone entourant la zone du temple, sans préjudice de l’ar-
                    rêt que la Cour rendra sur la demande en interprétation présentée par le
                    Cambodge ; et considérant, dès lors, que la Cour estime nécessaire, aux
                    fins de protéger les droits qui sont en cause dans la présente procédure, de
                    définir une zone qui devra provisoirement être exempte de toute présence
                    militaire, sans préjudice de l’administration normale, y compris de la pré-
                    sence des personnels non militaires nécessaires à la sécurité des personnes
                    et des biens ;
                        62. Considérant que cette zone démilitarisée provisoire est délimitée par
                    des lignes droites reliant les points suivants, dont les coordonnées sont
                    ­calculées sur la base du système WGS 84 : le point A, situé par 14° 23΄ de
                     latitude nord et 104° 41΄ de longitude est ; le point B, situé par 14° 24΄ de
                     latitude nord et 104° 38΄ 15˝ de longitude est ; le point C, situé par 14° 25΄ de
                     latitude nord et 104° 38΄ 40˝ de longitude est ; et le point D, situé par
                     14° 25΄ de latitude nord et 104° 42΄ 20˝ de longitude est (voir croquis
                     ci‑après) ;

                    19




6 CIJ1023.indb 34                                                                                        18/06/13 10:38

                                                                croquis de la zone démilitarisée provisoire telle qu’identifiée par la cour
                                                                                                               Ce croquis a été établi à seule fin d’illustration
                                 104°37'E         104°37'30"E    104°38'E             104°38'30"E   104°39'E      104°39'30"E   104°40'E            104°40'30"E        104°41'E        104°41'30"E         104°42'E    104°42'30"E       104°43'E       104°43'30"E




6 CIJ1023.indb 36
                                                                                                                        THAÏLANDE
                      14°26'N
                                                                                                                                                                                                                                                                             553 	




                    14°25'30"N




                                                                                                                                                                                                     400
                                                                                                                                                                                                           300
                                                                                                                                                                                                                 200
                                                                                              C                                                                                                                        D
                       14°25'N




                                                                             0
                                                                            40
                                                                                  0
                                                                             30
                                                                                      0                                                                               50
                                                                                 20                                                                                     0
                                            500
                    14°24'30"N



                                                                                                                  60
                                                                                                                    0
                                                                                                                  500
                       14°24'N
                                                                                                                        400
                                                                             B



                                                                                                                                                                                     500
                                                                                                                         300




                                                                                                                                                                                   400
                                                                                                                       200

                                                                                                                                                                                300
                                                                                                                                                                                           200
                    14°23'30"N




                                                                                                                                                                60
                                                                                                                                                                  0
                                                                                                                                               30
                                                                                                                                                 0     40 500
                                                                                                                                                         0




                                                                                                                                      20
                                                                                                                                           0
                                                                                                                                                             Temple de
                                                                                                                                                            Préah Vihéar

                       14°23'N

                                                                                                                                                                            A


                    14°22'30"N
                                                                                                                                                                                                                                                                             demande en interprétation (ordonnance 18 VII 11)




                                             zone démilitarisée provisoire
                                             route
                                             piste
                       14°22'N               sentier
                                             (ancien) escalier
                                             courbes de niveau, équidistance de 20 m
                                 Système géodésique WGS84                                                                       CAMBODGE                                                                                             0     0.5      1                 2 km
                                 Altitudes exprimées en mètres par rapport au niveau moyen de la mer




18/06/13 10:38

                    554 	     demande en interprétation (ordonnance 18 VII 11)

                       63. Considérant que les deux Parties devront, pour se conformer à la
                    présente ordonnance, retirer toutes les forces armées actuellement présentes
                    dans la zone ainsi définie ; que les deux Parties devront s’abstenir non seu-
                    lement de toute présence militaire dans cette zone démilitarisée provisoire,
                    mais aussi de toute activité armée dirigée à l’encontre de ladite zone ;
                       64. Considérant par ailleurs que les deux Parties devront poursuivre la
                    coopération qu’elles ont engagée dans le cadre de l’ANASE et permettre
                    notamment aux observateurs mandatés par cette organisation d’accéder à
                    la zone démilitarisée provisoire ;
                       65. Considérant qu’il n’est pas contesté que le temple de Préah Vihéar
                    lui‑même appartient au Cambodge ; que le Cambodge doit, en toutes cir-
                    constances, avoir libre accès au temple et qu’il doit pouvoir y ravitailler
                    son personnel non militaire ; et que la Thaïlande doit prendre toutes les
                    mesures qui seraient nécessaires pour ne pas faire obstacle à un tel accès
                    libre et ininterrompu ;
                       66. Considérant que la Cour rappelle aux Parties que la Charte des
                    Nations Unies fait obligation à tous les Etats Membres de l’Organisation
                    des Nations Unies de s’abstenir dans leurs relations internationales de
                    recourir à la menace ou à l’emploi de la force, soit contre l’intégrité terri-
                    toriale ou l’indépendance politique de tout Etat, soit de toute autre
                    manière incompatible avec les buts des Nations Unies ; que la Cour rap-
                    pelle en outre que les Etats Membres de l’Organisation sont également
                    tenus de régler leurs différends internationaux par des moyens pacifiques,
                    de telle manière que la paix et la sécurité internationales ainsi que la jus-
                    tice ne soient pas mises en danger ; et que les deux Parties sont tenues, en
                    vertu de la Charte et du droit international général, de respecter ces prin-
                    cipes fondamentaux du droit international ;

                                                              *
                                                          *       *

                       67. Considérant que les ordonnances de la Cour « indiquant des m        ­ esures
                    conservatoires au titre de l’article 41 [du Statut] ont un caractère obliga-
                    toire » (LaGrand (Allemagne c. Etats‑Unis d’Amérique), arrêt, C.I.J. Re­
                    cueil 2001, p. 506, par. 109) et créent donc des obligations juridiques
                    inter­nationales que les deux Parties sont tenues de respecter (voir, par exemple,
                    Activités armées sur le territoire du Congo (République démocratique du
                    Congo c. Ouganda), arrêt, C.I.J. Recueil 2005, p. 258, par. 263) ;

                                                              *
                                                          *       *

                       68. Considérant qu’une décision rendue en la présente procédure rela-
                    tive à la demande en indication de mesures conservatoires ne préjuge
                    aucune question dont la Cour aurait à connaître dans le cadre de l’exa-
                    men de la demande en interprétation ;

                                                              *
                                                          *       *
                    21




6 CIJ1023.indb 38                                                                                         18/06/13 10:38

                    555 	    demande en interprétation (ordonnance 18 VII 11)

                      69. Par ces motifs,
                      La Cour,
                      A) A l’unanimité,
                      Rejette la demande du Royaume de Thaïlande tendant à la radiation
                    du rôle de la Cour de l’instance introduite le 28 avril 2011 par le Royaume
                    du Cambodge ;
                      B) Indique à titre provisoire les mesures conservatoires suivantes :
                      1) Par onze voix contre cinq,
                       Les deux Parties doivent, immédiatement, retirer leur personnel mili-
                    taire actuellement présent dans la zone démilitarisée provisoire, telle que
                    définie au paragraphe 62 de la présente ordonnance, et s’abstenir de toute
                    présence militaire dans cette zone et de toute activité armée dirigée à l’en-
                    contre de celle‑ci ;
                      pour : M. Tomka, vice‑président ; MM. Koroma, Simma, Abraham, Keith,
                        Bennouna, Skotnikov, Cançado Trindade, Yusuf, Greenwood, juges ;
                        M. Guillaume, juge ad hoc ;
                      contre : M. Owada, président ; M. Al‑Khasawneh, Mmes Xue, Donoghue,
                        juges ; M. Cot, juge ad hoc ;
                      2) Par quinze voix contre une,
                      La Thaïlande ne doit pas faire obstacle au libre accès du Cambodge au
                    temple de Préah Vihéar ni à la possibilité pour celui‑ci d’y ravitailler son
                    personnel non militaire ;
                      pour : M. Owada, président ; M. Tomka, vice‑président ; MM. Koroma, Al‑Kha-
                        sawneh, Simma, Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade,
                        Yusuf, Greenwood, Mme Xue, juges ; MM. Guillaume, Cot, juges ad hoc ;
                      contre : Mme Donoghue, juge ;
                      3) Par quinze voix contre une,
                      Les deux Parties doivent poursuivre la coopération qu’elles ont engagée
                    dans le cadre de l’ANASE et permettre notamment aux observateurs
                    mandatés par cette organisation d’accéder à la zone démilitarisée provi-
                    soire ;
                      pour : M. Owada, président ; M. Tomka, vice‑président ; MM. Koroma, Al‑Kha-
                        sawneh, Simma, Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade,
                        Yusuf, Greenwood, Mme Xue, juges ; MM. Guillaume, Cot, juges ad hoc ;
                      contre : Mme Donoghue, juge ;
                      4) Par quinze voix contre une,
                      Les deux Parties doivent s’abstenir de tout acte qui risquerait d’aggra-
                    ver ou d’étendre le différend dont la Cour est saisie ou d’en rendre la
                    solution plus difficile ;

                    22




6 CIJ1023.indb 40                                                                                   18/06/13 10:38

                    556 	    demande en interprétation (ordonnance 18 VII 11)

                      pour : M. Owada, président ; M. Tomka, vice‑président ; MM. Koroma, Al‑Kha-
                        sawneh, Simma, Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade,
                        Yusuf, Greenwood, Mme Xue, juges ; MM. Guillaume, Cot, juges ad hoc ;
                      contre : Mme Donoghue, juge ;
                      C) Par quinze voix contre une,
                      Décide que chaque Partie informera la Cour de la manière dont elle
                    assurera l’exécution des mesures conservatoires ci‑dessus indiquées ;
                      pour : M. Owada, président ; M. Tomka, vice‑président ; MM. Koroma, Al‑Kha-
                        sawneh, Simma, Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade,
                        Yusuf, Greenwood, Mme Xue, juges ; MM. Guillaume, Cot, juges ad hoc ;
                      contre : Mme Donoghue, juge ;
                      D) Par quinze voix contre une,
                       Décide que, jusqu’à ce que la Cour rende son arrêt sur la demande en
                    interprétation, elle demeurera saisie des questions qui font l’objet de la
                    présente ordonnance.
                      pour : M. Owada, président ; M. Tomka, vice‑président ; MM. Koroma, Al‑Kha-
                        sawneh, Simma, Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade,
                        Yusuf, Greenwood, Mme Xue, juges ; MM. Guillaume, Cot, juges ad hoc ;
                      contre : Mme Donoghue, juge.
                       Fait en français et en anglais, le texte français faisant foi, au Palais de
                    la Paix, à La Haye, le dix‑huit juillet deux mille onze, en trois exemplaires,
                    dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                    mis respectivement au Gouvernement du Royaume du Cambodge et au
                    Gouvernement du Royaume de Thaïlande.

                                                                            Le président,
                                                                   (Signé) Hisashi Owada.
                                                                              Le greffier,
                                                                 (Signé) Philippe Couvreur.


                       M. le juge Owada, président, joint à l’ordonnance l’exposé de son opi-
                    nion dissidente ; M. le juge Koroma joint une déclaration à l’ordonnance ;
                    M. le juge Al‑Khasawneh joint à l’ordonnance l’exposé de son opinion
                    dissidente ; M. le juge Cançado Trindade joint à l’ordonnance l’exposé
                    de son opinion individuelle ; Mmes les juges Xue et Donoghue joignent à
                    l’ordonnance les exposés de leur opinion dissidente ; M. le juge ad hoc Guil-
                    laume joint une déclaration à l’ordonnance ; M. le juge ad hoc Cot joint
                    à l’ordonnance l’exposé de son opinion dissidente.

                                                                             (Paraphé) H.O.
                                                                             (Paraphé) Ph.C.


                    23




6 CIJ1023.indb 42                                                                                    18/06/13 10:38

